UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7164


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a Jus,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Claude M. Hilton, Senior
District Judge. (3:98-cr-00045-CMH-1)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Jerrell Sims, Appellant Pro Se.      Nicholas Stephan
Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, Kenneth E. Melson, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine   Jerrell    Sims     seeks    to    appeal       the    district

court’s   order    denying    relief       on   his   Motion       for    Independent

Action for Relief from Judgment.                The order is not appealable

unless    a   circuit    justice    or     judge     issues    a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims    by    the   district      court       is    debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Sims has not

made the requisite showing.          Accordingly, we deny a certificate

of appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                         2